—In a proceeding pursuant to Executive Law § 298 and CPLR article 78 to review a determination of the respondent New York State Division of Human Rights dated November 10, 1993, which dismissed the complaint of Chike D. Anamdi against the petitioner Franklin Hospital Medical Center on the ground of administrative convenience, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Saladino, J.), dated April 11, 1994, which dismissed the proceeding.
Ordered that the order is affirmed, with costs.
The determination of the respondent New York State Division of Human Rights to dismiss the complaint of Chike D. Anamdi on the ground of administrative convenience was not purely arbitrary (see, Executive Law § 297 [3] [c]; Matter of Pan Am. World Airways v New York State Human Rights Appeal Bd., 61 NY2d 542; see also, Tribune Entertainment Corp. v New York State Div. of Human Rights, 210 AD2d 11; Mitsubishi Bank v New York State Div. of Human Rights, 176 AD2d 689; Matter of Areata Graphics Co. v New York State Div. of Human Rights, 175 AD2d 663).
We have examined the appellants’ remaining contention and find it to be without merit. Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.